FILE COPY




                                      No. 07-15-00210-CV


In the Interest of C. H. and N. H.,           §    From the 320th District Court
Children                                             of Potter County
                                              §
                                                   September 11, 2015
                                              §
                                                   Opinion by Justice Hancock
                                              §

                                      J U D G M E N T

       Pursuant to the opinion of the Court dated September 11, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                            oOo